Judgment, Supreme Court, New York County (Michael Stallman, J.), entered August 20, 2001, which denied petitioner’s application to annul respondent State Continuing Legal Education Board’s determination denying petitioner’s application for accreditation of a course he proposed to teach for respondent’s program, and dismissed the petition, unanimously affirmed, without costs.
We reject petitioner’s claim that his application was not given full and fair consideration. Petitioner cites no rule requiring that applications for accreditation be passed upon personally by the 16 members of respondent Board. Respondent’s delegation of such review to its staff “is a commonsense proposition” and “an inevitable incident of hierarchical organization” (Suffolk County Bldrs. Assn. v County of Suffolk, 46 NY2d 613, 620), and we are satisfied that respondent retains sufficient control over the process to ensure that the power delegated is properly exercised (see, id.). We have considered petitioner’s other arguments, including that respondent arbitrarily interpreted and/or applied its standards for accrediting courses contained in 22 NYCRR 1500.4 (b) (2) and 1500.2 (c), and find them to be without merit. Concur — Nardelli, J.P., Sullivan, Rubin and Friedman, JJ.